Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of R. Neufeld et al., US 16/520,706 (Jul. 24, 2019) are pending, have been examined on the merits, and stand rejected.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


The instant claims

The instant claims are directed to reagents and methods for determining an amount of water in a sample, including the step of providing a reagent and includes sulfur dioxide or a derivative thereof and a derivative of imidazole.  Reference is made to the Karl Fischer method.  Instant claim 1 reads as follows:

1. A method for determining an amount of water in a sample, said method comprising the steps of: 

A. providing a reagent comprising: 

(1) sulfur dioxide or a derivative thereof; 
(2) a derivative of imidazole having the following structure: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein each of R, R1, and R2 is independently a hydrogen atom, a phenyl group, a substituted phenyl group, a first hydrocarbyl group having from 1 to 6 carbon atoms, or a second hydrocarbyl group having 1 to 6 carbon atoms interrupted in at least one position with a heteroatom, provided that R, R1, and R2 are not all hydrogen atoms;

(3) a hydrogen halide donor; and 
(4) a protic or aprotic solvent or combinations thereof, 

wherein a molar ratio of the derivative of imidazole to the sulfur dioxide or derivative thereof is greater than 1:1; and 

B. titrating the sample with the reagent.


§ 102(a)(1)(2) Rejection over E. Scholz et al., US 5,139,955 (1992) (“Scholz”)

Claims 1-6 and 14-18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by E. Scholz et al., US 5,139,955 (1992) (“Scholz”).  Scholz discloses a reagent for the coulometric determination of water by the Karl Fischer reaction composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.

Scholz teaches that the imidazole derivative may be of the formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Scholz at col. 3, lines 15-20.  Scholz teaches that Examples of imidazole derivatives used according to the invention are 1-methylimidazole, 1-ethylimidazole, 1-propylimidazole, 1-butylimidazole, 2 methylimidazole, 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 4-methylimidazole, 4-butylimidazole, 1,2-dimethylimidazole, 1,2,4-trimethylimidazole, 1 phenylimidazole, 2-phenylimidazole and benzimidazole.  Scholz at col. 3, lines 25-35.  

Scholz teaches that preferred iodides are hydroiodides of the reactive bases which are used in the reagent according to the invention, that is to say, for example, imidazole hydroiodide, 1-alkylimidazole hydroiodide, 2-alkylimidazole hydroiodide, diethanolamine hydroiodide or triethanol amine hydroiodide.  Scholz at col. 3, lines 50-55.  




66 g of methylimidazole (0.8 mol) are dissolved in 900 ml of 2-chloroethanol. Then 26 g of sulphur dioxide (0.4 mol) are introduced while cooling. Subsequently 42 g of 2-methylimidazole hydroiodide (0.2 mol) and 98 g of 2-methylimidazole hydrobromide (0.6 mol) are added. The solution is made up to a total volume of 1 L with 2-chloroethanol and dehydrated by adding about 0.5g of iodine.

Scholz at col. 5, lines 20-30.  

Scholz discloses each and every limitation of instant claims 1, 5, 14, 17 as follows.  The Scholz Example 2 includes sulfur dioxide as claimed; the methyl imidazole meets the limitations of the claimed “derivative of imidazole”; either of the Sholz 2-methylimidazole hydroiodide or 2-methylimidazole hydrobromide meets the claimed “hydrogen halide donor” (see specification at page 11, [0033]); 2-chloroethanol meets the claimed “protic solvent”; and Scholz Example 2 teaches that the molar ratio of the derivative of imidazole to the sulfur dioxide or derivative thereof is greater than 1:1 (i.e., Scholz Example 2 teaches a molar ratio of 0.8 to 0.4).  Sholz further teaches the reagent is used for the coulometric determination of water in solid or liquid substances by the Karl Fischer reaction in a membrane-free cell.  Scholz at col. 4, lines 55-60.  This meets the instant claim limitation of titrating the sample with the reagent.  

Scholz further teaches each and every limitation of instant claims 2, 6, 15 and 18 because the Scholz 2-methylimidazole hydrobromide meets the claimed “second derivative of imidazole”.  

With respect to instant claims 3 and 16, the Scholz Example 2 concentration (assuming a total volume of 900 mL based on solvent 2-chloroethanol volume) of sulfur dioxide is 0.4 mol/0.9 liters = 0.44 m/L; the concentration of imidazole derivative is 0.8/0.9 liters = 0.88 m/L; and the concentration of the hydrohalide of the second imidazole derivative (i.e., 2-methylimidazole hydrobromide) is 0.6/0.9 = 0.66 m/L, thereby meeting each and every limitation of instant claims 3 and 16. 

about 1 to about 1.8 mols/liter of the reagent” (the instant specification does not define the term “about”); and the concentration of the hydrohalide of the second imidazole derivative of 0.66 m/L falls within the claimed range.  As such, Schultz teaches each and every limitation of instant claim 4.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”).  

Claims 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”) in further view of S. Youn et al., US 2013/0171734 (2013) (“Youn”).  


The Prior Art

E. Scholz et al., US 5,139,955 (1992) (“Scholz”)

Scholz was discussed in detail in the § 102 section above.  As discussed above, Scholz teaches a reagent for the coulometric determination of water by the Karl Fischer reaction is composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.  Scholz at col. 2, lines 3-13.  

As discussed above, Sholz further teaches the reagent is used for the coulometric determination of water in solid or liquid substances by the Karl Fischer reaction in a membrane-free cell.  Scholz at col. 4, lines 55-60.  This meets the instant claim _____ limitation of titrating the sample with the reagent.  

With respect to instant claim 7, Scholz teaches the same protic solvents (e.g., methanol, ethanol, propanol, etc.).  Scholz at col. 2, lines 28-43.  

S. Youn et al., US 2013/0171734 (2013) (“Youn”)

With respect to instant claim 20, Youn teaches that use of methanol as a solvent in Karl Fischer reagents is disadvantageous in certain applications due to side reactions.  Youn at page 1, [0011].  Youn teaches the substitution for the existing solvent such as alcohols, and found that the use of amide based solvent does not induce a sub-reaction and the use of imidazole instead of pyridine of the related art allows easy measurement of a small amount of moisture content without inducing of the sub-reaction. Youn at page 2, [0037].  Youn specifically teaches a reagent composition for measuring moisture content in a lithium secondary battery electrolyte may include imidazole, iodine, sulfur dioxide, and an amide based solvent.  Youn at page 2, [0037].  



In view of the foregoing, Youn fairly teaches that aprotic amide-based solvents are suitable (and advantageous in some applications) replacements for traditional alcoholic solvents in Karl Fischer imidazole/SO2/Iodide reagents.  

Instant Claims 1-13 and 19 are Obvious over Scholz

Claims 1-13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”).  

Respecting instant claims 1-3, 5 and 6, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to employ the reagent of Scholz Example 2 to determine the amount of water in a sample in view of Scholz’s teaching that the Example 2 reagent is used for the coulometric determination of water in solid or liquid substances by the Karl Fischer reaction.  

With respect to instant claims 4 and 19, as discussed in the § 102 rejection above, Scholz Example 2 teaches each and every limitation of instant claim 4 except that the Scholz Example 2 concentration of imidazole derivative of 0.88 m/L whereas instant claim 4 recites “the derivative of imidazole is present in about 1 to about 1.8 mols/liter of the reagent”.  As noted above, the instant specification does not define the term “about”.  Scholz however teaches “[f]or imidazole and the imidazole derivatives, the concentrations used in the reagent according to the invention are between 0.2 mol/L and 4 mol/L”.  The instant claim 4 range of “about 1 to about 1.8 mols/liter” therefore falls within the Scholz disclosed range.  In the case where the claimed ranges overlap or lie inside ranges 

With respect to instant claim 7, one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify Scholz Example 2 to replace 2-choloroethanol with any of methanol, ethanol, or propanol thereby arriving at each and every limitation of instant claim 7.  One of ordinary skill in the art is so motivated in view of Scholz’s teaching of the equivalency of such solvents for use with the disclosed reagent of Scholz Example 2.  The selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  

With respect to instant claim 8, Scholz Example 2 teaches a molar ratio of the derivative of imidazole to the sulfur dioxide of 0.8 to 0.4 (i.e., 2 to 1), which does not meet the instant claim 8 limitation of “greater than 2:1”.  As noted above, however, Scholz “[f]or imidazole and the imidazole derivatives, the concentrations used in the reagent according to the invention are between 0.2 mol/L and 4 mol/L”.  As such one of ordinary skill in the art is motivated with a reasonably likelihood of success to slightly increase the Scholz-Example 2-imidazole-derivative concentration from 0.88 mol/L to, for example, 0.89 so as to fall within both the Scholz disclosed range and the instantly claimed range.  Again, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05(I).  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 

With respect to instant claim 9, Scholz teaches that the disclosed reagents may further comprise diethanol amine.  That is Scholz discloses that:

The reagent according to the invention for the coulometric determination of water by the Karl Fischer reaction is composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.

Scholz at col. 2, lines 3-12.  See also Scholz claim 1 reciting “mixtures thereof”.  As such, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to modify the Scholz Example 2 reagent to include diethanol amine, thereby meeting each and every limitation of instant claim 9.  

Instant claims 10-13 respectively mirror instant claims 1, 6, 9, and 3 but additionally recite “combining the sample with the reagent” and “adding a source of iodine to the sample and/or reagent”.  Instant claims 10-13 differs from Scholz Example 2 only in that Scholz Example 2 does not specifically employ the reagent of Example 2 in a Karl Fisher type titration.  However, as discussed above, Scholz teaches the disclosed reagents are used for the coulometric determination of water in solid or liquid substances by the Karl Fischer reaction in a membrane-free cell, which requires the recited “combining the sample with the reagent” and Scholz Example 2 specifically teaches adding iodine.  Further, Scholz teaches that the reagent according to the invention contains, in addition, at least one soluble iodide which can be anodically oxidized to iodine and thus ensures that the Karl Fischer reaction proceeds.  Scholz at col. 3, lines 40-45.  This teaching of Scholz meets the subject claim 10 limitation of “adding a source of iodine to the sample and/or reagent”.  As such, instant claims 10-13 are obvious over Scholz for the same reasons given above for instant claims 1, 6, 9, and 3.  

Instant Claim 20 Is Obvious over Scholz In View of Youn

Claims 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”) in further view of S. Youn et al., US 2013/0171734 (2013) (“Youn”).  

Instant Claim 20

Instant claim 20, dependent upon claim 14, recites the following limitations:

The reagent of claim 14 that consists essentially of

sulfur dioxide . . . present in an amount of about 0.2 mols/liter of said reagent;

derivative of imidazole present in an amount of about 1.4 mols/liter of said reagent; and

said hydrogen halide donor present in an amount of about 0.3 mols/liter

said solvent is an aprotic solvent and comprises a balance of the reagent and chosen from propylene carbonate, acetonitrile, N,N-dimethylformamide, N-methylformamide, acetamide formamide, N-methyl acetamide, N-dimethyl acetamide, 2-pyrrolidone, N-methyl- 2-pyrrolidone, chloroform, dichloromethane, bromoform, dibromomethane, and combinations thereof.

The claim 20 transitional phrase “consisting essentially of", limits its scope to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. MPEP § 2111.03(III).  The further claim 20 recitations of “said solvent is an aprotic solvent and comprises a balance of the reagent” in conjunction with the preamble phrase “consists essentially of” is broadly and reasonably interpreted based on the plain language and consistent with the specification as limiting the solvents only to those specifically recited in claim 20.   


Relevant Teachings of Scholz

As discussed above, Scholz teaches a reagent for the coulometric determination of water by the Karl Fischer reaction is composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.  Scholz at col. 2, lines 3-13.  As discussed in more detail above, Scholz teaches the identity of each claim 20 reagent: (1) sulfur dioxide; (2), imidazole derivatives falling with the claim 20 Markush genus; and (3) a hydrohalide of a second derivative of imidazole falling within the claim 20 Markush genus.  But Scholz does not teach the claim 20 listed aprotic solvents.   

Also as discussed above, the Scholz Example 2 concentrations of sulfur dioxide is 0.4 mol/0.9 liters = 0.44 m/L; the concentration of imidazole derivative is 0.8/0.9 liters = 0.88 m/L; and the concentration of the hydrohalide of the second imidazole derivative (i.e., 2-methylimidazole hydrobromide) is 0.6/0.9 = 0.66 m/L.  As such, the Scholz Example 2 reagent differs from the claim 20 reagent with respect to concentrations.  However, with respect to sulfur dioxide, Scholz teaches that normally 0.05 to 5 mol, preferably 0.1 to 2 mol, of sulphur dioxide are dissolved in a litre of the reagent according to the invention.  Scholz at col. 3, lines 5-7.  Scholz further teaches “[f]or imidazole and the imidazole derivatives, the concentrations used in the reagent according to the invention are between 0.2 mol/L and 4 mol/L”.  With respect to the instantly claimed “hydrogen halide donor “(which corresponds to the Schulz hydroiodide col. 3, lines 50-60), Scholz teaches that “[t]he iodide concentration in the reagent according to the invention is between 0.02 mol/l and 1 mol/l”.  Schulz at col. 3, lines 55-60.  



sulfur dioxide . . . present in an amount of about 0.2 mols/liter of said reagent;

derivative of imidazole present in an amount of about 1.4 mols/liter of said reagent; and

said hydrogen halide donor present in an amount of about 0.3 mols/liter

fall within Scholz’s disclosed ranges and are therefore considered obvious to one of ordinary skill in the art.  As above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05(I).  Furthermore with respect to the claim 20 reagent ranges, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II)

In view of the foregoing, with respect to § 103, Scholz motivates one of ordinary skill in the art to practice each and every element of instant claim 20, except that Scholz requires an alcoholic solvent, whereas instant claim 20 (as interpreted above) is limited to the listed aprotic solvents.  

Relevant Teachings of Youn

As discussed above, Youn fairly teaches that aprotic amide-based solvents are suitable (and advantageous in some applications) replacements for traditional alcoholic solvents in Karl Fischer imidazole/SO2/Iodide reagents.  


Instant Claim 20 Is Obvious over Scholz In View of Youn

One of ordinary skill in the art is motivated with a reasonable likelihood of success to prepare the Karl Fischer type reagent of instant claim 20 comprising the reagents: (1) sulfur dioxide; (2), an imidazole derivative falling with the claim 20 Markush genus (e.g., 2-methylimidazole of Scholz Example 2); and (3) a hydrohalide of a second derivative of imidazole falling within the claim 20 Markush genus (e.g., 2-methylimidazole hydroiodide of Scholz Example 2) as taught by Scholz, in the instant claim 20 concentrations in view of the fact that the claim 20 concentrations fall within the Scholz disclosed ranges and further employ any of N,N-dimethylformamide, N-methylformamide, acetamide formamide, N-methyl acetamide, N-dimethyl acetamide as the solvent in view of Youn’s teaching that aprotic amide-based solvents are suitable (and advantageous in some applications) replacements for traditional alcoholic solvents in Karl Fischer imidazole/SO2/Iodide reagents.  

In the instant case, Youn’s imidazole is related to Scholz’s N-methyl imidazole as a next-adjacent homolog.  Compounds which are next adjacent homologs (compounds differing regularly by the addition of a -CH2- group) have been held to be of sufficiently close structural similarity so as to provide a presumed expectation that such compounds possess similar properties).  MPEP § 21149.09; See e.g., In re Hoekema, 154 USPQ 169 (CCPA 1967) (N-H prima facie obvious in view of N-CH3); In re Doebel, 174 USPQ 158 (CCPA 1972) (N-CH3 prima facie obvious in view of N-H).  In the instant case one of ordinary skill in the art has reasonable expectation of similar properties between Youn’s imidazole and Scholz’s N-methyl imidazole because both behave as bases in similar Karl Fisher type reagents.  MPEP § 21149.09.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622